Citation Nr: 0842343	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  04-15 466	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression.

2.  Entitlement to service connection for a bipolar disorder.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty from March 1980 to 
December 1980, and from February 1991 to July 1991.  

This case originally before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York that, in part, denied the 
appellant's claims of entitlement to service connection for a 
bipolar disorder and a right knee disorder and denied the 
reopening of the appellant's claim for service connection for 
depression.  The Board remanded the case for additional 
development in June 2006; the case has now been returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder 
(PTSD) with features of a mood disorder (bipolar) and 
depression was granted by the RO (See June 2005 rating 
decision and June 2007 Supplemental Statement of the Case), 
and there is no longer a case or issue in controversy.

2.  Clear and unmistakable evidence shows that a 
hypermobility syndrome existed prior to the appellant's March 
1980 entrance into active military service.  

3.  Clear and unmistakable evidence does not show that the 
hypermobility syndrome was not made permanently worse during 
military service.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the issues of 
entitlement to service connection for depression and a 
bipolar disorder because the issues have been made moot.  
38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 19.7, 20.101, 20.200, 20.202 (2008).

2.  Resolving doubt in favor of the appellant, her current 
right knee pathology, including subluxation and arthritis, is 
the result of disease or injury incurred during active 
military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 
1112, 1113, 1131, 1132, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting the appellant's claim of 
entitlement to service connection for a right knee disorder, 
and service connection for depression and bipolar disorder 
has already been granted by the RO as part of the PTSD 
disability; the benefits sought on appeal have been granted 
in full as to these issues.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist in relation to any 
one of these claims, such error was harmless and will not be 
further discussed.

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


A.  Depression and bipolar disorder claims

Generally the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 
20.101.  An appeal consists of a timely filed notice of 
disagreement (NOD) in writing, and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  

With respect to the issues of service connection for 
depression and a bipolar disorder, the appellant timely 
appealed an October 2003 rating decision which denied the 
claims; after the SOC was issued in April 2004, the appellant 
submitted a timely Substantive Appeal that same month.  
However, the June 2007 Supplemental Statement of the Case 
(SSOC) specifically states that the rating decision of June 
2005 which granted service connection for PTSD included, as 
part and parcel of the PTSD disability, features of a mood 
disorder (bipolar) and depression; in other words, the rating 
decision resolved those issues favorably.  Thus, those issues 
have been rendered moot, and therefore neither issue remains 
in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 19.7, 20.101, 20.200, 20.202.

B.  Right knee claim

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease occurred in service.  
38 C.F.R. § 3.303(d).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Temporary or intermittent flare-ups during service 
of a pre- existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation by 
clear and unmistakable evidence in order to rebut the 
presumption of sound condition.  See also Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003); Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

The Board notes that the language of the regulation at 38 
C.F.R. § 3.304(b) (2004) was amended during the pendency of 
this appeal, effective May 4, 2005.  See 70 Fed. Reg. 23,027-
29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) 
(2008)).  The amended regulation requires that VA, rather 
than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

The appellant testified during her February 2005 personal 
hearing at the RO that she had a knee condition that started 
back in 1980.  She said that she had twisted her knee in 
service during physical training (PT).  She further testified 
that she experienced a pulling sensation in her knee during 
her second period of active service in association with 
running.  

Review of the appellant's service medical treatment records 
reveals that she had undergone an orthopedic evaluation for a 
history of possible subluxation of the patella in March 1980, 
prior to her entry into military service.  On physical 
examination, the appellant exhibited a full range of motion 
of the right knee.  There was no instability to varus or 
valgus stress.  The patella was hypermobile and the appellant 
had generalized hypermobility of her joints.  Radiographic 
examination was normal.  The clinical impression was that the 
appellant had generalized hypermobility of the joints that 
was asymptomatic and she was found to be fit for service.  
After entering service at the end of March 1980, the 
appellant was placed on a 14-day profile for subluxation of 
the patella in November 1980 after an orthopedic evaluation 
revealed that the appellant reported experiencing recurrent 
subluxation of right patella that first started while she was 
running during her period of advanced individual training 
(AIT).  The appellant underwent a service separation medical 
examination in December 1980; right patella subluxation was 
noted and the appellant was described as having abnormal 
lower extremities. 

As previously noted, under 38 U.S.C.A. § 1111, the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated therein.  A pre-existing 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The burden of proof is upon VA to rebut the presumption by 
producing that clear and unmistakable evidence.  See Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that a 
defect, infirmity, or disorder existed prior to service 
should be based upon "thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  
38 C.F.R. § 3.304(b)(1).

Based on the evidence of record, including the appellant's 
testimony, the Board requested a VHA medical expert opinion.  
This opinion was rendered in March 2008, with additional 
discussion dated in June 2008.  (In July 2008, the appellant 
and her representative were provided a copy of this opinion 
and they were given 60 days in which to respond to the 
opinion.)  After reviewing the claims file, the chief of the 
rheumatology section at the VAMC in Providence, Rhode Island 
stated that it was clear from the medical evidence from March 
1980 that the appellant had hypermobility syndrome and that 
hypermobility makes the eventual development of 
osteoarthritis more likely.  The specialist also stated that 
hypermobility syndrome is congenital, not acquired, and that 
the appellant's hypermobility certainly pre-existed her March 
1980 to December 1980 period of service.  Furthermore, the 
rheumatologist stated that it was likely that the physical 
stress of the appellant's military training "increased" the 
subluxation that the appellant experienced.  The reviewer was 
unable, however, to state with medical certainty whether or 
not the appellant had permanent worsening beyond natural 
progression.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

In this regard, the Board finds that a grant of service 
connection for right knee subluxation is warranted for the 
following reasons.  The asymptomatic hypermobility syndrome 
was specifically identified prior to the appellant's entry 
into service.  The VHA reviewer's opinion is persuasive that 
it was very likely that problems with hypermobility syndrome 
existed prior to the appellant's entry into military service 
in March 1980, and indicates that the appellant's in-service 
experiences could have been an aggravating factor.  

The service medical records indicate the appellant entered 
service with a notation of an asymptomatic generalized 
hypermobility of her joints included in the report of her 
entrance examination.  In addition, there is a competent 
medical opinion of record indicating that the appellant's 
hypermobility syndrome is a congenital defect or inherited 
disorder.  Furthermore, the appellant has stated that she had 
always had double-jointed knees.  Thus, it appears that the 
appellant's hypermobility syndrome pre-dated her March 1980 
service entry.  As the hypermobility syndrome pre-dated March 
1980, it must be clearly shown that the pathology was not 
aggravated by service in order to rebut the presumption of 
soundness.  The competent medical evidence of record (the 
June 2008 VHA examiner's opinion) indicates that the 
appellant's hypermobility syndrome was a congenital condition 
that was "increased" by her military service; there is no 
medical evidence of record to the contrary.  Therefore, there 
is no clear and unmistakable evidence that any pre-existing 
condition was not aggravated and the presumption of soundness 
has not been rebutted.  VAOPGCPREC 03-2003; Wagner, supra.

Given that the appellant is presumed to have been in sound 
condition at entry, the Board finds that it is reasonable to 
infer from the evidence of record that the hypermobility 
became symptomatic right patella subluxation during the 
appellant's first period of active service.  This is not 
contradicted by any other evidence in the claims file.  These 
facts and the doctrine of reasonable doubt provide a proper 
basis for granting service connection.  Accordingly, 
resolving the benefit of the doubt in favor of the claimant, 
the Board finds that service connection should be granted for 
the subluxation with associated arthritis of the right knee.


ORDER

Since the appellant's attempt to reopen her claim for service 
connection for depression has been rendered moot by the RO 
granting said service connection, the claim is dismissed by 
the Board for lack of jurisdiction.

Since the appellant's claim for service connection for a 
bipolar disorder has been rendered moot by the RO granting 
said service connection, the claim is dismissed by the Board 
for lack of jurisdiction.

Service connection for right knee subluxation with arthritis 
is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


